Citation Nr: 0605876	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  99-22 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right shoulder.

2.  Entitlement to service connection for a disability of the 
knees.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for tarsal tunnel 
syndrome of the left ankle.

5.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from May 1988 to October 1988, and active military 
service from March 1990 to March 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In March 2001, the Board remanded the case to the RO for 
further development.  The case was recently returned to the 
Board.

The issues of entitlement to service connection for tarsal 
tunnel syndrome of the left ankle, and entitlement to a 
disability evaluation in excess of 30 percent for bilateral 
pes planus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
show a current diagnosis of a disability of the knees.

2.  The competent and probative medical evidence does not 
show a current diagnosis of a back disability.

3.  The competent and probative medical evidence does not 
associate a disability of the right shoulder to the veteran's 
military service on any basis.


CONCLUSIONS OF LAW

1.  A disability of the knees was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  A disability of the right shoulder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA requires that VA notify the claimant and 
the claimant's representative of any information and medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant as to which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf, and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the July 1999 and August 2001 rating 
decisions, the September 1999 statement of the case, and the 
September 2000 and March 2005 supplemental statements of the 
case apprised the veteran of the information and evidence 
needed to substantiate his claims, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, April 2001 and June 2001 letters taken 
together informed the veteran of the provisions of the VCAA 
and advised him to identify any evidence in support of his 
claims that had not been obtained.  

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection.  The VCAA letters read together specifically 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio, supra. 

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication in the claims and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below, 
the Board concludes that the applicable notice and duty to 
assist requirements have been substantially met in this case.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the VCAA 
specific letters invited him to submit or identify any 
evidence that pertained to his claim, which is essentially 
the intent of the fourth content element.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  Thus the Board finds that the appellant did 
have actual notice of the obligation to submit all relevant 
evidence to VA.  In the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  The Board concludes 
that the due process requirements concerning the veteran's 
appeal have been fulfilled in this case.  He has had ample 
opportunity to effectively participate in the development of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  A VA examiner 
provided competent medical opinions regarding the existence 
of a disability of the back, the knees and the right shoulder 
and a relationship to military service.  The medical opinions 
addressed the pertinent elements in order to provide a record 
that would support an informed determination on the appeal 
issues.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
record was supplemented with an extensive record of private 
medical treatment and the veteran also testified at a RO 
hearing.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA's duty to assist the veteran 
in the development of the claim has been satisfied and the 
Board will turn to a discussion of the issues on the merits.


Analysis

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  As 
applicable to claims of secondary service connection, see 
38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439 (1995).  

The facts must demonstrate that a disease or injury resulting 
in current disability was incurred or aggravated in active 
military service, or during a period of ACDUTRA or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  It is the 
obligation of VA to render a decision which grants every 
benefit that can be supported in law while protecting the 
interests of the Government, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).

The law is well established that where a claim involves 
issues of medical fact, such as diagnosis or causation, 
competent medical evidence is required, and a lay appellant's 
belief no matter how sincere is not competent evidence to 
establish medical nexus or a medical diagnosis.  See e.g., 
Voerth v. West, 13 Vet. App. 117, 120 (1999); Grottveit v. 
Brown, 5 Vet. App. 91-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  After the 
VA examination in February 2003, which an examiner described 
as showing no objective findings and no disability of the 
knees or the back, there is a record of private treatment 
that does not refer to any current diagnosis of a disability 
of either knee or of the back.  Although there are reference 
by the veteran's self-reported history and vague complaints 
regarding the back in recent VA outpatient reports, the list 
of his medical problems VA reported in October 2005 did not 
include a back disability or disability of the knees.  

Thus, service connection for a disability of the knees or the 
back must be denied on the basis that there is no current 
diagnosis of a disability.  On this point, the VA opinion 
appears to have been based upon a consideration of the 
pertinent record that took into account the veteran's history 
and medical records.  As such, it is entitled to substantial 
probative weight.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As with 
any piece of evidence, the credibility and weight to be 
attached to these opinions is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
weight assigned to this opinion is enhanced by the fact that 
the veteran has not offered or identified any competent 
opinion to rebut the conclusions of the VA examiner, or, at a 
minimum, reasonably call into question the conclusions 
regarding the existence of a disability of the knees or the 
back.  

The Board must emphasize that pain alone, without a diagnosed 
or identifiable underlying condition, does not constitute a 
disability for which service connection may be granted).  
38 C.F.R. §§ 3.103, 3.303(a).  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Furthermore, when he injured 
his back in a fall late in 1993, several months after 
military service, the radiology report was unremarkable and 
it was reported that he had no history of any back problem.  
Thus, there is no association of a current disability to 
acute musculoskeletal back pain early in 1992 or earlier left 
knee complaints, and back pain assessed on one occasion as 
acute lumbosacral strain during ACDUTRA in 1988.  The 
December 1989, November 1996 and May 1997 military medical 
examination noted normal spine and lower extremities.  
Although the veteran also claims service connection for a 
disability of the knees as secondary to a service connected 
disability of the feet, the current diagnosis of a disability 
of the knees is a critical element missing and it requires 
competent medical evidence of its existence as a well as any 
nexus to a service-connected disability or military service.  
Thus, the history of low back trouble and knee trouble 
recalled at the hearing (T 11-12) and described only by his 
history as dislocation of the left patella in a VA report 
dated in April 2005, is alone insufficient to require further 
development without competent evidence of current disability 
and competent nexus evidence.  See Duenas v. Principi, 18 
Vet. App. 514, 519-20 (2004) holding the VCAA duty to assist 
regarding the necessity of a medical examination/opinion does 
not require another opinion where, as here, a veteran simply 
relates a disorder to military service and there is no 
competent medical opinion linking it to service or other 
competent evidence he suffered an event or injury in service 
that may be associated with symptoms being reported.  

Regarding the right shoulder, there is a current diagnosis of 
recurrent dislocation, but the claim for service connection 
fails since there is no competent evidence to establish a 
nexus to military service.  TRL, M.D., reported in February 
2002 simply that the right shoulder history predated a left 
shoulder problem treated in 2001.  The VA examiner in January 
2005 clarified the earlier opinion that supported service 
connection for the right shoulder dislocation after reviewing 
additional records that contradicted the veteran's history 
which had been previously relied on.  It is well established 
that medical opinion based solely on provided history from a 
claimant is not entitled to any probative weight, as it was 
based upon assumed facts.  See, e.g., Gabrielson, 7 Vet. App. 
at 40; see also Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995), holding 
that self-reported history unenhanced by additional comment 
from an examiner or review of relevant records does not 
constitute competent medical evidence.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Here, there was 
inconsistent history on this point provided to the VA 
examiner that warranted returning the case to the examiner 
for further review of a complete record.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) cautioning against 
seeking additional medical opinion where favorable evidence 
in the record is unrebutted.  For example, the record showed 
a VA examiner in July 1999 had a history of a right shoulder 
problem after the veteran left military service.  Indeed, the 
private reports from October 1993 regarding right shoulder 
dislocation referred to recent injury playing basketball.  
Reinjury occurred in November 1993 in a fall from a roof, and 
there was another injury of the right shoulder in May 1994.  
Furthermore, the military medical examinations in February 
1988 before he entered ACDUTRA noted he was unable to rotate 
the right arm at the shoulder at first but that he had no 
limitations after exercise and there was a history of a 
fractured clavicle.  The military examination in December 
1989 noted normal upper extremities and no complication from 
a previous fracture of the right clavicle and there was no 
reference to any complaint since the right shoulder strain 
reported during ACDUTRA in 1988.  In addition, the VA 
examiner opined there was no residual of the preexisting 
fracture of the right clavicle on the 2003 examination.  
Indeed, the record since military service is silent regarding 
the right clavicle in a discussion of the current right 
shoulder disability.

This evidence contradicted the history of injuring the right 
shoulder in military service throwing a football sometime in 
1993 (T 2) and the history the VA examiner initially relied 
on in February 2004.  That the VA examiner was influenced by 
the veteran's self reported history was apparent from the 
comments in the January 2005 addendum and the comprehensive 
review served as the basis for the examiner changing the 
previous opinion regarding a nexus to military service for 
the recurrent right shoulder dislocation.

In summary, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there is no basis in the competent evidence of record 
upon which to establish entitlement to service connection for 
a back disability, a disability of the knees, or a disability 
of the right shoulder, identified as recurrent dislocation.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a disability of the knees is denied.

Service connection for a back disability is denied.

Service connection for a disability of the right shoulder is 
denied.  


REMAND

The RO issued a rating decision in December 2005 wherein it 
denied entitlement to service connection for tarsal tunnel 
syndrome of the left ankle, and entitlement to a disability 
evaluation in excess of 30 percent for bilateral pes planus.  
In January 2006, the RO notified the veteran of the December 
2005 rating determination.  The Board appeals control and 
locator system (VACOLS) shows the RO received the veteran's 
notice of notice of disagreement with the December 2005 
rating decision in January 2006.  However, the document was 
not in the claims file when it was recently transferred to 
the Board. 

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement is filed in response to the RO 
determination, the claimant is entitled to a statement of the 
case, and the Board is obligated to insure that the 
procedural step is completed, thus requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is remanded to the RO through the VBA 
AMC for further action as follows:

The veteran should be issued a statement 
of the case addressing the December 2005 
rating decision wherein the RO denied 
entitlement to service connection for 
tarsal tunnel syndrome of the left ankle 
and entitlement to a disability 
evaluation in excess of 30 percent for 
bilateral pes planus.  The veteran should 
be advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


